                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       Civil Action No. 5:19-cv-25

ROBERT MCGUIRE,                                   )
                                                  )
                                  Plaintiff,      )
                                                  )
v.                                                )
                                                  )           NOTICE OF REMOVAL
LORD CORPORATION,                                 )
                                                  )
                                  Defendant.      )
                                                  )
                                                  )

       Defendant Lord Corporation (“Defendant”), through its undersigned counsel and

pursuant to 28 U.S.C. §§ 1441 and 1446, hereby gives Notice of Removal of the above-

referenced action from the Wake County, North Carolina Superior Court to the United States

District Court for the Eastern District of North Carolina, Western Division. The removal of this

civil action is proper because:

       1.        On December 27, 2018, Plaintiff Robert McGuire (“Plaintiff”) filed a civil action

against Defendant in Wake County Superior Court, styled Robert McGuire v. Lord Corporation

bearing File No. 18-CVS-14828. True and correct copies of all proceedings in state court are

attached hereto as Exhibits A through C and incorporated herein. See 28 U.S.C. § 1446.

       2.        Defendant was served with a copy of the Complaint on January 2, 2019.

Defendant was previously served, on December 21, 2018, with an Application and Order

Extending the Time to File Complaint and an accompanying Civil Summons. This notice of

removal is timely filed within thirty (30) days from the date of service of the initial pleading.

See 28 U.S.C. §1446(b).




PPAB 4637674v1
            Case 5:19-cv-00025-FL Document 1 Filed 01/24/19 Page 1 of 4
       3.        The jurisdiction of this Court is proper over this case pursuant to 28 U.S.C. §1332

(diversity jurisdiction) because there is diversity of citizenship between the Plaintiff and

Defendant and the amount in controversy exceeds the statutory threshold. Jurisdiction is also

proper under 28 U.S.C. § 1331 (federal question jurisdiction). As appears from the allegations in

Plaintiff’s State Court Complaint, Plaintiff’s claims involve federal questions based on the Civil

Rights Act of 1964, 42 USC § 2000e et seq.

       4.        Specifically, there is diversity of citizenship between Plaintiff and Defendant

under 28 U.S.C. §1332 in that:

                 a.     Plaintiff is a citizen and resident of Hennepin County, Minneapolis,

Minnesota at the time this action was commenced. See Complaint, ¶1.

                 b.     Defendant is organized under the laws of the Pennsylvania with its

principal place of business in Cary, North Carolina. See Complaint ¶2.

       5.        Although the amount in controversy is not specifically pled in the Complaint, it

appears from the allegations in the Complaint that the amount would reasonably exceed the

Seventy-Five Thousand Dollars ($75,000) threshold. Plaintiff seeks an award for lost wages and

compensatory damages in excess of $25,000 for violations of Title VII of the Civil Rights Act of

1964. Plaintiff also requests that he be awarded punitive damages and attorneys’ fees. The sum

of Plaintiff’s alleged damages, punitive damages plus attorneys’ fees, would appear to exceed

$75,000. See Complaint ¶¶50-54.

       6.        This Court is the proper venue for this action.

       7.        The Complaint contains a demand for a jury trial. See Complaint ¶6.




PPAB 4637674v1                         2
            Case 5:19-cv-00025-FL Document 1 Filed 01/24/19 Page 2 of 4
        8.       A copy of this Notice of Removal is being filed concurrently with the Clerk of the

Wake County Superior Court, in Wake County, North Carolina, together with notice to all

parties to this action.

        WHEREFORE, Defendant prays that the above-referenced action now pending in the

General Court of Justice, Superior Court Division for Wake County, North Carolina, Case No.

18-CVS-14828, be removed therefrom in its entirety to this Court, and, pursuant to 28 U.S.C. §

1446, that the Wake County Superior Court proceed no further unless and until the case is

remanded.

        Respectfully submitted this 24th day of January, 2019.


                                              /s/ Patricia T. Bartis
                                              Patricia T. Bartis
                                              N.C. State Bar No. 21212
                                              Maureen M. Zyglis
                                              NC State Bar No. 40753
                                              PARKER POE ADAMS & BERNSTEIN LLP
                                              301 Fayetteville Street, Suite 1400
                                              Raleigh, North Carolina 27601
                                              Telephone: (919) 890-4161
                                              Facsimile: (919) 834-4564
                                              Email: pattibartis@parkerpoe.com
                                                       maureenzyglis@parkerpoe.com

                                              Attorney for Defendant




PPAB 4637674v1                          3
             Case 5:19-cv-00025-FL Document 1 Filed 01/24/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing NOTICE OF

REMOVAL was electronically filed with the Clerk of Court using the CM/ECF system and a

copy was served upon counsel for all parties to this action via U.S. Mail, first class postage

prepaid, addressed as follows:

                             Elizabeth K. Vennum
                             P.O. Box 12105
                             Charlotte, NC 28220

                             Counsel for Plaintiff


       This 24th day of January, 2019.


                                           /s/ Patricia T. Bartis
                                           Patricia T. Bartis
                                           N.C. State Bar No. 21212
                                           Maureen M. Zyglis
                                           NC State Bar No. 40753
                                           PARKER POE ADAMS & BERNSTEIN LLP
                                           301 Fayetteville Street, Suite 1400
                                           Raleigh, North Carolina 27601
                                           Telephone: (919) 890-4161
                                           Facsimile: (919) 834-4564
                                           Email: pattibartis@parkerpoe.com
                                                    maureenzyglis@parkerpoe.com

                                           Attorney for Defendant




PPAB 4637674v1                        4
           Case 5:19-cv-00025-FL Document 1 Filed 01/24/19 Page 4 of 4
